                                           Case 3:20-cv-00242-RS Document 26 Filed 04/17/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         INTERNATIONAL FUR TRADE
                                  10     FEDERATION,                                        Case No. 20-cv-00242-RS

                                  11                    Plaintiff,
                                                                                            ORDER GRANTING MOTION FOR
                                  12             v.                                         PERMISSIVE INTERVENTION
Northern District of California
 United States District Court




                                  13     CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,
                                  14
                                                        Defendants.
                                  15

                                  16                                          I. INTRODUCTION
                                  17          In 2018, defendant the City and County of San Francisco enacted an Ordinance amending
                                  18   its health code to ban the sale and manufacture of animal fur products within its boundaries (“the
                                  19   Fur Ban”). The Fur Ban permitted retailers to sell off existing inventory until December 31, 2019.
                                  20   Promptly thereafter, on January 13, 2020, plaintiff the International Fur Trade Federation (“IFF”)
                                  21   brought this action against San Francisco and its Director of Public Health in his official capacity
                                  22   (collectively, “defendants”), challenging the constitutionality of the Fur Ban under the Dormant

                                  23   Commerce Clause. The Humane Society of the United States (“HUHS”) and the Animal Legal
                                  24   Defense Fund (“ALDF”) now propose to intervene on behalf of defendants, either as of right or
                                  25   permissively. Defendants do not oppose the motion, but IFF does. Pursuant to Civil Local Rule 7-
                                  26   1(b), the matter is suitable for disposition without oral argument, and the hearing set for April 30,
                                  27   2020 is vacated. For the reasons set forth below, the motion for permissive intervention is granted.
                                  28                                  II. INTERVENTION AS OF RIGHT
                                           Case 3:20-cv-00242-RS Document 26 Filed 04/17/20 Page 2 of 5




                                   1           “Intervention is governed by Fed. R. Civ. P. 24 which permits two types of intervention:

                                   2   intervention as of right and permissive intervention.” Nw. Forest Res. Council v. Glickman, 82

                                   3   F.3d 825, 836 (9th Cir.1996). A non-party may intervene as of right if it can establish: (1) its

                                   4   application is timely; (2) it has a “significantly protectable” interest in the litigation; (3) it is “so

                                   5   situated that the disposition of the action may, as practical matter, impair or impede [its] ability to

                                   6   protect its interest;” and (4) the parties currently before the court do not adequately represent this

                                   7   interest. See League of United Latin Am. Citizens (LULAC) v. Wilson, 131 F.3d 1297, 1302 (9th

                                   8   Cir.1997). Here, IFF concedes the application is timely; HUHS and ALDF filed their motion to

                                   9   intervene less than two months after the complaint was filed, before defendants had answered it.

                                  10   No significant litigation developments have transpired. At issue, then, are the other three factors.

                                  11           First, HUHS and ALDF have established a significantly protectable interest in this case.

                                  12   The Ninth Circuit has held “a public interest group” has a significant, protectable interest, and thus
Northern District of California
 United States District Court




                                  13   is “entitled as a matter of right to intervene in an action challenging the legality of a measure

                                  14   which it ha[s] supported.” Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525, 527 (9th Cir. 1983).

                                  15   Both HUHS and ALDF have actively supported the Fur Ban. HUHS published a statement of

                                  16   support for the Ban and met with a member of the San Francisco Board of Supervisors to

                                  17   encourage its passage. ALDF hired a lobbying firm to advocate for the Ban with the Board of

                                  18   Supervisors. Both groups have devoted time and resources to educating their members and the

                                  19   public about the Ban since its passage. IFF’s argument that there is some distinction to be drawn

                                  20   between public interest groups who are the chief architects of challenged laws and thus may

                                  21   intervene on their behalf, and those who merely support the laws and thus cannot intervene, has no

                                  22   legal basis. Therefore, HUHS and ALDF have demonstrated a significant, protectable interest.

                                  23           Second, HUHS and ALDF have demonstrated the disposition of this action will affect their

                                  24   aforementioned interests. “If an absentee would be substantially affected in a practical sense by

                                  25   the determination made in an action, he should, as a general rule, be entitled to intervene.” Sw.

                                  26   Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 822 (9th Cir. 2001) (quoting Fed. R. Civ. P. 24

                                  27   advisory committee’s notes). The outcome of this action will substantially affect HUHS and

                                  28                                                                                                        ORDER
                                                                                                                       CASE NO.   20-cv-00242-RS
                                                                                            2
                                           Case 3:20-cv-00242-RS Document 26 Filed 04/17/20 Page 3 of 5




                                   1   ALDF, as the groups continue to lobby for similar legislation in other jurisdictions. In particular, if

                                   2   the Fur Ban is found to be unconstitutional, the groups’ efforts to get similar bans passed will be

                                   3   stymied, or at least thrown into question. The resources the groups expend in these lobbying

                                   4   efforts will be rendered a waste. On the other hand, if the Fur Ban is upheld, the groups’ efforts

                                   5   will be bolstered. Thus, no matter the outcome of this litigation, HUHS and ALDF will be

                                   6   “substantially affected in a practical sense.”

                                   7          That leaves the final factor: whether the existing parties will adequately represent the

                                   8   proposed defendant-intervenors’ interests. The burden of demonstrating inadequacy is “minimal”

                                   9   and satisfied if the proposed intervenor can demonstrate representation of its interests “may be”

                                  10   inadequate. Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003). Three factors are to be

                                  11   considered: “(1) whether the interest of a present party is such that it will undoubtedly make all of

                                  12   a proposed intervenor's arguments; (2) whether the present party is capable and willing to make
Northern District of California
 United States District Court




                                  13   such arguments; and (3) whether a proposed intervenor would offer any necessary elements to the

                                  14   proceeding that other parties would neglect.” Id. However, “the requirement is not without teeth.”

                                  15   Prete v. Bradbury, 438 F.3d 949, 956 (9th Cir. 2006):

                                  16                  When an applicant for intervention and an existing party have the
                                  17                  same ultimate objective, a presumption of adequacy of representation
                                                      arises. If the applicant's interest is identical to that of one of the present
                                  18                  parties, a compelling showing should be required to demonstrate
                                                      inadequate representation. There is also an assumption of adequacy
                                  19                  when the government is acting on behalf of a constituency that it
                                                      represents. In the absence of a very compelling showing to the
                                  20
                                                      contrary, it will be presumed that a state adequately represents its
                                  21                  citizens when the applicant shares the same interest. Where parties
                                                      share the same ultimate objective, differences in litigation strategy do
                                  22                  not normally justify intervention.

                                  23   Arakaki, 324 F.3d at 1086 (internal citations and quotations omitted).

                                  24          In the present case, HUHS and ALDF posit their interests are simultaneously narrower and

                                  25   broader than those of the government-defendants. On the one hand, they say, their interest is only

                                  26   in animal welfare—whereas the government has a broader interest in upholding the

                                  27   constitutionality of all its laws. On the other, the government may choose to advocate for a narrow

                                  28                                                                                                       ORDER
                                                                                                                       CASE NO.   20-cv-00242-RS
                                                                                            3
                                           Case 3:20-cv-00242-RS Document 26 Filed 04/17/20 Page 4 of 5




                                   1   reading of the Fur Ban, not directly concerned with the grounds for affirmance, whereas HUHS

                                   2   and ALDF advocate for a holding that specifically affirms the Ban’s animal welfare rationales.

                                   3           These arguments do not amount to a “very compelling showing” that defendants will not

                                   4   adequately represent the proposed intervenors’ interests. They represent potential differences in

                                   5   litigation strategy, not “fundamentally differing points of view…on the litigation as a whole.”

                                   6   Citizens for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d 893, 899 (9th Cir. 2011). This

                                   7   is not a case in which defendants have stated their unwillingness to defend the challenged law. Cf.

                                   8   Jackson v. Abercrombie, 282 F.R.D. 507, 519 (D. Haw. 2012) (permitting intervention where

                                   9   government- defendant “not only decline[d] to defend, but affirmatively state[d] to the Court that

                                  10   [the law at issue was] unconstitutional”). Neither do defendants appear to have a conflict of

                                  11   interest that would preclude their vigorous defense of the Fur Ban. Compare LULAC, 131 F.3d at

                                  12   1306 (affirming denial of intervention where government defendants had no apparent conflict of
Northern District of California
 United States District Court




                                  13   interest), with Sagebrush Rebellion, 713 F.2d at 528 (reversing denial of intervention where

                                  14   government official defending a measure had previously worked for plaintiff, “giv[ing] rise to

                                  15   appellant’s sobriquet for the case as ‘Watt v. Watt.’”). Nor have defendants “offer[ed]…a limiting

                                  16   construction” of the Fur Ban; that is, at this point, “just a theoretical possibility.” Cf. Cal. ex rel.

                                  17   Lockyer v. United States, 450 F.3d 436, 444 (9th Cir. 2006). Thus, HUHS and ALDF have failed

                                  18   to demonstrate defendants cannot adequately advocate for the groups’ interests. The motion for

                                  19   intervention as of right is denied.

                                  20                                  III. PERMISSIVE INTERVENTION

                                  21           Permissive intervention may be appropriate if the applicant can demonstrate: (1) its

                                  22   application is timely; (2) there is an independent basis for jurisdiction; and (3) its claim or defense

                                  23   shares a question of law or fact with the main action. LULAC, 131 F.3d at 1308 (quoting Nw.

                                  24   Forest Res. Council, 82 F.3d at 839). “Even if an applicant satisfies [the] threshold requirements,

                                  25   the district court has discretion to deny permissive intervention.” Canatella v. California, 404 F.3d

                                  26   1106, 1117 (9th Cir. 2005) (alteration in original) (internal citation and quotations omitted).

                                  27           In the present case, IFF does not contest that the application is timely or that there exists an

                                  28                                                                                                       ORDER
                                                                                                                      CASE NO.   20-cv-00242-RS
                                                                                           4
                                           Case 3:20-cv-00242-RS Document 26 Filed 04/17/20 Page 5 of 5




                                   1   independent basis for jurisdiction. Furthermore, HUHS and ALDF present a question of law—

                                   2   whether the Fur Ban is constitutional—common with the main action. In fact, this commonality is

                                   3   precisely why intervention as of right must be denied: since the government shares the groups’

                                   4   precise interest in upholding the Far Ban, it can adequately represent them. Thus, HUHS and

                                   5   ALDF have satisfied the threshold requirements for permissive intervention.

                                   6          IFF objects the groups will offer tangential arguments which will unnecessarily delay the

                                   7   litigation—which is supposed to be about the constitutionality of the Far Ban, not animal cruelty.

                                   8   However, the express motives proffered by San Francisco for passing the Fur Ban in the first place

                                   9   are to “promote community awareness of animal welfare, bolster the City’s stance against animal

                                  10   cruelty, and, in turn, foster a more humane environment in San Francisco.” 1D S.F. Health Code

                                  11   §§ 1D.2(i). As the constitutionality of the Fur Ban will turn on how compelling these rationales

                                  12   are, the groups’ expertise about animal welfare may be important to deciding the case. See
Northern District of California
 United States District Court




                                  13   Missouri v. Harris, No. 14-cv-00341, 2014 WL 2506606, at *7 (E.D. Cal. June 3, 2014). HUHS

                                  14   and ALDF have expertise on this topic which defendants do not share. Furthermore, the groups

                                  15   have coordinated to be represented by the same counsel and stipulated to upcoming deadlines with

                                  16   IFF and defendants, thus minimizing administrative disruption to the case. Thus, it is appropriate

                                  17   to exercise discretion and permit them to intervene.

                                  18                                          IV. CONCLUSION

                                  19          For the reasons set forth above, while intervention as of right is not warranted, the motion

                                  20   for permissive intervention is granted. Defendant-intervenors should respond to IFF’s amended

                                  21   complaint by May 4, the same date defendants’ response is due. Furthermore, defendants’ pending

                                  22   motion to dismiss, ECF No. 15, is denied without prejudice in light of the amended complaint.

                                  23

                                  24   IT IS SO ORDERED.

                                  25   Dated: April 17, 2020

                                  26                                                   ______________________________________
                                                                                       __
                                                                                        _______________ _ ______________
                                                                                                                      _____
                                                                                                                         ________
                                                                                       RICHARD SEEBORG
                                  27                                                   United States District Judge
                                  28                                                                                                 ORDER
                                                                                                                 CASE NO.   20-cv-00242-RS
                                                                                        5
